DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12,17,18,19 of U.S. Patent No. 10797144, in view of Hishida (US PG Pub. No. 2013/0003433, hereinafter Hishida).   

	Regarding claim 1, claims 12 of patent 10797144 recited “A semiconductor device, comprising: a base body including a first insulating film and a first semiconductor part provided above the first insulating film; a stacked body provided above the base body, the stacked body including a plurality of conductive layers and a plurality of insulating layers, the conductive layers and the insulating layers being stacked alternately; a first columnar part provided inside the stacked body and inside the first semiconductor part, the first columnar part including a semiconductor body and a memory film, the semiconductor body extending in a stacking direction of the stacked body and being electrically connected to the first semiconductor part, the memory film 

Claims 12 of patent 10797144 does not recite a source layer provided above the underlying insulating layer; a stacked body provided above the source layer, the stacked body including a plurality of first electrodes separately stacked from each other; a second electrode provided between the source layer and the stacked body in a stacking direction of the first electrodes; a plurality of third electrodes provided above the stacked body, the third electrodes being arranged in a first direction perpendicular to the stacking direction; a third columnar part piercing through the first electrodes, the second electrode and the one third electrode in the stacking direction, 
a third columnar part piercing through the first electrodes, the second electrode and the one third electrode in the stacking direction,
a lower end portion of the third columnar part being electrically connected to the source layer, the first and third columnar parts being arranged in a second direction and the 

Hishida discloses in Fig 6 a source layer provided above the underlying insulating layer; a stacked body provided above the source layer(SL), the stacked body including a plurality of first electrodes separately stacked from each other; a second electrode(SGS)[0027] provided between the source layer and the stacked body ina stacking direction of the first electrodes; a plurality of third electrodes (SGD)[0027] provided above the stacked body, the third electrodes being arranged in a first direction (left/right) perpendicular to the stacking direction; a third columnar part (see multiple columnar parts 30)[0039] piercing through the first electrodes, the second electrode and the one third electrode in the stacking direction, a third columnar part piercing through the first electrodes, the second electrode and the one third electrode in the stacking direction, a lower end portion of the third columnar part (see multiple columnar parts 30)[0039] being electrically connected to the source layer, the first and third columnar parts being arranged in a second direction and the third columnar part (middle 30) being disposed between the first and second columnar parts (outermost left/right 30) in the first direction, the second direction being perpendicular to the stacking direction and oblique to the first direction; each of the first, second and third columnar parts forming a 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hishida to the teachings of patent 10797144 in order to increase the degree of integration of memory [0003, Hisida]

Regarding claim 2, claim 12, 19 of patent 10797144 and Hishida recited “wherein the first columnar part has a third diameter in the first direction inside a first insulating layer provided between the lowermost first electrode and the second electrode, the first diameter being larger than the third diameter.”

Regarding claim 3, claim 12, 18 of patent 10797144 and Hishida recited “wherein the first diameter is enlarged relative to the second diameter on both sides in the first direction”

Regarding claim 4, claim 12, 17 of patent 10797144 and Hishida recited “wherein the second columnar part has a fourth diameter in the first direction inside the second electrode and a fifth diameter in the first direction inside the lowermost first electrode, the fourth diameter being larger than the fifth diameter.”

Regarding claim 5, claim 12 of patent 10797144 and Hishida recited “wherein the fourth diameter is enlarged relative to the fifth diameter on both sides in the first direction”

Regarding claim 6, claim 12 of patent 10797144 and Hishida recited “a fourth columnar part piercing through the first electrodes, the second electrode and the one third electrode in the stacking direction, a lower end portion of the fourth columnar part being electrically connected to the source layer, the third and fourth columnar parts being arranged in the first direction, the second and fourth columnar parts being arranged in the second direction and the second columnar part being disposed between the third and fourth columnar parts in the first direction (see Fig 6 of Hishida)”


Claims 1, 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of U.S. Patent No. 10797144, in view of Shinohara (US PG Pub. No. 2012/0244673, hereinafter Shinohara).   


	Regarding claim 1, claims 12 of patent 10797144 recited “A semiconductor device, comprising: a base body including a first insulating film and a first semiconductor part provided above the first insulating film; a stacked body provided above the base body, the stacked body including a plurality of conductive layers and a plurality of insulating layers, the conductive layers and the insulating layers being 

Claims 12 of patent 10797144 does not recite a source layer provided above the underlying insulating layer; a stacked body provided above the source layer, the stacked body including a plurality of first electrodes separately stacked from each other; asecond electrode provided between the source layer and the stacked body ina stacking direction of the first electrodes; a plurality of third electrodes provided above the stacked body, the third electrodes being arranged in a first direction perpendicular to the stacking direction; a third columnar part piercing through the first electrodes, the second electrode and the one third electrode in the stacking direction, a lower end 

Shinohara discloses in Fig 1,2 & 11A/B a source layer provided above the underlying insulating layer; a stacked body provided above the source layer(SL), the stacked body including a plurality of first electrodes (WL) separately stacked from each other; a second electrode(SGS) provided between the source layer and the stacked body ina stacking direction of the first electrodes; a plurality of third electrodes (SGD) provided above the stacked body, the third electrodes being arranged in a first direction (left/right) perpendicular to the stacking direction; a third columnar part piercing through the first electrodes, the second electrode and the one third electrode in the stacking direction, a lower end portion of the third columnar part (see multiple columnar parts CL) being electrically connected to the source layer, the first and third columnar parts being arranged in a second direction and the third columnar part (middle CL) being disposed between the first and second columnar parts (outermost left/right CL) in the first direction, the second direction being perpendicular to the stacking direction and oblique to the first direction; each of the first, second and third columnar parts forming a 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Shinohara to the teachings of patent 10797144 in order to have memory cells are aligned three dimensionally [0003, Shinohara].  

Regarding claim 7, claim 12 of patent 10797144 and Shinohara recited “wherein the first colummar part includes a semiconductor layer with a tubular configuration extending in the stacking direction and a core layer (20/36) provided inside the semiconductor layer (silicon film)[0109] with the tubular configuration.”

Regarding claim 8, claim 12 of patent 10797144 and Shinohara recited “wherein the first columnar part further includes an insulating film (30) covering a sidewall of the semiconductor layer(silicon film)[0109].”

Regarding claim 9, claim 12 of patent 10797144 and Shinohara recited “wherein the core insulator layer includes a first portion piercing through the second electrode and a second portion piercing through the lowermost first electrode (see Fig 6A/B), a diameter 

Regarding claim 10, claim 12 of patent 10797144 and Shinohara recited “wherein the first and second portions of the core layer (20/36) are formed as one body.

Regarding claim 11, claim 12 of patent 10797144 and Shinohara recited “wherein the core layer(20/36) includes silicon oxide[0035 of Shinohara].

Regarding claim 12, claim 12 of patent 10797144 and Shinohara recited “wherein the second electrode includes silicon (SGS comprises Silicon)[0027 of Shinohara].

Regarding claim 13, claim 12 of patent 10797144 and Shinohara recited “wherein respective thicknesses of the first electrodes(WL) in the stacking direction is thinner than a thickness of the second electrode(SGS) in the stacking direction (see Fig 6B of Shinohara).

Regarding claim 14, claim 12 of patent 10797144 and Shinohara recited “wherein a second insulating layer is provided on the source layer(SL) and the second electrode(SGS) is provided on the second insulating layer, the second insulating layer (43/46) being constituted by a single layer of silicon oxide [0055 of Shinohara].	

Regarding claim 15, claim 12 of patent 10797144 and Shinohara recited “further comprising: an insulator (35/36) provided between the one third electrode and the other third electrode of the third electrodes (left/right SGD).


Regarding claim 16, claims 12 of patent 10797144 recited “A semiconductor device, comprising: a base body including a first insulating film and a first semiconductor part provided above the first insulating film; a stacked body provided above the base body, the stacked body including a plurality of conductive layers and a plurality of insulating layers, the conductive layers and the insulating layers being stacked alternately; a first columnar part provided inside the stacked body and inside the first semiconductor part, the first columnar part including a semiconductor body and a memory film, the semiconductor body extending in a stacking direction of the stacked body and being electrically connected to the first semiconductor part, the memory film including a charge trapping portion between the semiconductor body and one of conductive layers; and a second columnar part provided inside the stacked body and inside the first semiconductor part, the second columnar part including an insulator extending in the stacking direction and contacting the first semiconductor part, the first columnar part having a first diameter in a first direction crossing the stacking direction inside the first semiconductor part and a second diameter in the first direction inside the stacked body, the first diameter being larger than the second diameter, the second columnar part having a fourth diameter in the first direction inside the first semiconductor part and a 

Claims 12 of patent 10797144 does not recite a link portion positioned inside the semiconductor part and linked to the plurality of columnar parts, the link portion including a second semiconductor body linked to the first semiconductor body in each of the plurality of columnar parts, the second semiconductor body extending in a direction along an upper surface of the first conductive film and being in contact with the semiconductor part.

Shinohara discloses in Fig 1,2 & 11A/B a link portion (JP)[0004,0044 of Shinhara] positioned inside the semiconductor part and linked to the plurality of columnar parts (CL), 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Shinohara to the teachings of patent 10797144 in order to have memory cells are aligned three dimensionally [0003, Shinohara].  In doing so, the link portion(JP)[0004,0044 of Shinohara] including a second semiconductor body (patent 10797144) linked to the first semiconductor body in each of the plurality of columnar parts, the second semiconductor body extending in a direction along an upper surface of the first conductive film and being in contact with the semiconductor part (patent 10797144).

Regarding claim 17, claim 12 of patent 10797144 and Shinohara recited “wherein the base body(20/36) further includes an intermediate film provided between the first conductive film and the link portion, the intermediate film being insulative[0035 of Shinohara]”

Regarding claim 18, claim 12 of patent 10797144 and Shinohara recited “wherein the semiconductor part includes a semiconductor of a first conductivity type and the second semiconductor body includes a semiconductor of a second conductivity type (conductivity)[0025 of Shinohara] at a contact portion of the semiconductor part and the second semiconductor body”

Regarding claim 19, claim 12 of patent 10797144 and Shinohara recited “wherein the link portion(JP)[0004,0044 of Shinohara] includes a second insulating film linked to the memory film”

Regarding claim 20, claim 12 of patent 10797144 and Shinohara recited “wherein each of the plurality of columnar parts includes a first core portion extending in the stacking direction on an inner side of the first semiconductor body, the first core portion being insulative (30 of Shinohara), and the link portion(JP)[0004,0044 of Shinohara]  includes a second core portion positioned on an inner side of the second semiconductor body and linked to the first core portion in each of the plurality of columnar parts, the second core portion being insulative. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (US PG Pub. No. 2012/0244673, hereinafter Shinohara).


Re claim 16 Shinohara discloses in Fig 1,2 & 11A/B a semiconductor device, comprising: a base body including a substrate (71), a first insulating film(72) provided on the substrate, a first conductive film(11a) provided on the first insulating film, and a semiconductor part (12a) provided on the first conductive film;
a stacked body (WL/25) provided above the base body, the stacked body including a plurality of conductive layers (WL) and a plurality of insulating layers (25), the conductive layers and the insulating layers being stacked alternately,
a plurality of columnar parts (CL) extending in a stacking direction of the stacked body, the plurality of columnar parts being positioned inside the stacked body, the plurality of columnar parts each including a first semiconductor body (left 20/36) and a memory film (30), the first semiconductor body extending in the stacking direction, the memory film including a charge trapping portion(32) between the first semiconductor body and one of conductive layers, and

the second semiconductor body (right 20/36) extending in a direction along an upper surface (since right 20/36 and the upper surface of 11a both extend in the left/right direction, this may be interpreted as the second semiconductor body extending in a direction along an upper surface) of the first conductive film and being in contact with the semiconductor part (20/36 is in contact with 12a by way of 30).

Regarding claim 18, Shinohara discloses wherein the semiconductor part includes a semiconductor of a first conductivity type and the second semiconductor body includes a semiconductor of a second conductivity type (conductivity)[0025 of Shinohara] at a contact portion of the semiconductor part and the second semiconductor body”

Regarding claim 19, Shinohara discloses wherein the link portion(JP)[0004,0044 of Shinohara] includes a second insulating film (31) linked to the memory film(30)”

Regarding claim 20, Shinohara discloses wherein each of the plurality of columnar parts includes a first core portion extending in the stacking direction on an inner side of the first semiconductor body, the first core portion being insulative (30 of Shinohara), and the link portion(JP)[0004,0044 of Shinohara]  includes a second core portion positioned on an inner side of the second semiconductor body and linked to the first 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819